Citation Nr: 0715266	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for hyperlipidemia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2003 rating decision of the RO in Winston-
Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's January 2004 substantive appeal (VA Form 9), 
he requested a hearing before a Veterans Law Judge at the RO.  
Along with his VA Form 9, he submitted an Appeals Hearing 
Option form and noted that he was requesting a BVA hearing to 
be held by a Veterans Law Judge visiting the Winston-Salem VA 
Regional Office.

The veteran has not been afforded an opportunity for the 
requested hearing.

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  At no time during the appeal 
period did the veteran withdraw his request to appear at a 
personal hearing before a Veterans Law Judge at the RO.  In 
light of the foregoing, the case is remanded for the veteran 
to be scheduled for a personal hearing before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
schedule the veteran for a Travel Board 
hearing at the RO.  After the hearing is 
conducted, or in the event the veteran 
withdraws his hearing request, or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

